Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0241118, hereby referred as Jeong) in view of Shimura et al. (US 2015/0054706, hereby referred as Shimura). 
Regarding claim 1,
Jeong discloses (figures 1 and 7-8);


wherein an additional conductor portion (element 211) extends out from a conductor main body portion (element 214) of the first antenna (first antenna 213 is a part of antenna 210), and
the additional conductor portion includes a predetermined-length portion extending at a distance along an edge of the conductor main body portion and having a predetermined length corresponding to a frequency band of the second antenna (element 211 has a resonant length since it is an antenna portion and have a frequency band “such as LTE, GSM and CDMA” almost similar to the second antenna 212. Furthermore, element 211 extending at a distance along an edge of 214. See figure 8. Furthermore, the Examiner deems element 214 as a conductor portion and element 211 as an additional conductor portion because they are a radiating elements and are a portion of the antenna 210. In this case, element 211 deemed as an additional conductor portion which extended from the main conductor portion 214).

Jeong does not disclose;


However, Shimura teaches;
The additional conductor portion includes a predetermined-length portion extending at a distance along and parallel to an edge of the conductor main body portion and having a predetermined length corresponding to a frequency band of the second antenna (figure 7, the additional conductor portion 709 which is parallel to maid conductor portion 710. Furthermore, the conductor portions are part of the antenna element. See paragraphs [0050]-[0051]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the additional conductor portion includes a predetermined-length portion extending at a distance along and parallel to an edge of the conductor main body portion, as taught by Shimura, into Jeong in order to achieve a satisfactory reduction in antenna size while ensuring satisfactory antenna performance. 

Regarding claim 2,
Jeong discloses (figures 1 and 7-8);
Wherein the predetermined-length portion of the additional conductor portion (the length of additional conductor 211) is arranged to correspond to a region having a 

Regarding claim 5,
Jeong discloses (figures 1 and 7-8);
Wherein the second antenna is omnidirectional in a horizontal plane (second antenna 212 when viewed from a horizontal plane surface of the housing 200), and a difference between a maximum gain and a minimum gain of the second antenna at a predetermined elevation angle is small as compared with a case where the additional conductor portion is not present (the difference between maximum and minimum gain of the antenna 212 when the additional antenna apportion 211 not present because the size of antenna 210 will be different).

Regarding claim 11,
Jeong discloses (figures 1 and 7-8);
Wherein the additional conductor portion is a separate component from the conductor main body portion and is fixed to or integrated with the conductor main body portion (additional conductor portion 211 is a separate element from the main conductor portion 214 and element 211 is fixed to element 214).


Regarding claim 13,
Jeong discloses (figures 1 and 7-8);
Wherein the conductor main body portion extends in a horizontal direction (element 214 when viewed from a horizontal direction), and the additional conductor portion extends in the horizontal direction or a vertical direction from a vicinity of an end portion of the conductor main body portion toward an outside thereof (element 211 in the end and bottom of 214 and it is vertical to element 214 when viewed from a vertical direction).

Regarding claim 14,
Jeong discloses (figures 1 and 7-8);
Wherein the first antenna includes the conductor main body portion and the additional conductor portion (antennas or conductor portions 211 and 213, each pat of main conductor antenna 210. See figure 2).

Regarding claim 15,
Jeong discloses (figures 1 and 7-8);
Wherein the additional conductor portion is provided between the first antenna and the second antenna (additional conductor portion 211 is between first antenna 213 and second antenna 212 when viewed from a direction perpendicular to the sides of 211 and 213/212 from left to right of the figures).


Regarding claim 16,
Jeong discloses (figures 1 and 7-8);
Wherein the additional conductor portion extends in parallel with the edge of the conductor main body portion (the additional conductor portion 211 in the direction parallel to the top edge of conductor main body portion 214).

Regarding claim 17,
Jeong discloses;
Wherein the second antenna 212 is a satellite-type antenna (see paragraph [0052] for teaching a satellite type antenna such as GPS antenna).

Regarding claim 18,
Jeong discloses (figures 1 and 7-8);
Wherein the additional conductor portion reduces a variation in directivity of the second antenna (the additional conductor main portion 211 comprises a portion 211 b which has a narrower portion and size which affect the antennas characteristics such as directivity and radiation pattern).

Regarding claim 19,
Jeong does not disclose;
Wherein the additional conductor portion is formed in a strip shape which extends in parallel with the edge of the conductor main body portion.


Wherein the additional conductor portion is formed in a strip shape which extends in parallel with the edge of the conductor main body portion (figure 7, the additional conductor portion 709 which is parallel to maid conductor portion 710. Furthermore, the conductor portions are part of the antenna element. See paragraphs [0050]-[0051]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the additional conductor portion is formed in a strip shape which extends in parallel with the edge of the conductor main body portion, as taught by Shimura, into Jeong in order to achieve a satisfactory reduction in antenna size while ensuring satisfactory antenna performance. 

Regarding claim 20,
Jeong discloses (figures 1 and 7-8);
Wherein the additional conductor portion includes an interconnection portion that connects to the conductor main body portion, in a vicinity of an end portion of the additional conductor portion (the additional conductor main portion 211 comprises a strip shape portion 211 b and parallel to the top edge of conductor main body portion 214. Furthermore, 211 comprises an interconnection portion 211a. The Examiner interprets the “connect” as a non-direct connection under broadest reasonable interpretation).

Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0241118, hereby referred as Jeong) in view of Shimura et al. (US 2015/0054706, hereby referred as Shimura) as applied to claim 1 above, and further in view of Kiriyama et al. (US 2016/0315378, hereby referred as Kiriyama).
Regarding claim 3,
Jeong, as modified, does not disclose;
Wherein the predetermined-length portion of the additional conductor portion has a length that is substantially 1/4 of an effective wavelength in the frequency band of the second antenna.

However, Kiriyama teaches;
Wherein the predetermined-length portion of the additional conductor portion has a length that is substantially 1/4 of an effective wavelength in the frequency band of the second antenna (see paragraph [0052], the length of the conductor portion of the antenna is 1/4 wavelength).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the predetermined-length portion of the additional conductor portion has a length that is substantially 1/4 of an effective wavelength in the frequency band of the second antenna, as taught by Kiriyama, into Jeong as modified in order to have a vehicle antenna device having a height within a limited range and enhanced receiving sensitivity to radio waves.

Regarding claim 4,
Jeong, as modified, does not disclose;
Wherein a separation distance between the first antenna and the second antenna in a horizontal direction is substantially within 1/2 of a wavelength in the frequency band of the second antenna.

Even though Kiriyama teaches two antennas 30 and 40 have a distance in a horizontal direction in the same manner as Applicant’s figure 1, it does not explicitly mention that the separation distance is 1/2 wavelength. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a separation distance between the first antenna and the second antenna in a horizontal direction is substantially within 1/2 of a wavelength in the frequency band of the second antenna in order to have a vehicle antenna device having a height within a limited range and enhanced receiving sensitivity to radio waves, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 12,
Jeong discloses a plurality of antennas and capacitive element 214 with an additional conductor portion 211 as addressed above;

Jeong, as modified, may not explicitly disclose;



However, Kiriyama teaches (figure 2);
Wherein the first antenna is an AM/FM antenna (first antenna 100), and a capacitive element of the AM/FM antenna includes the conductor main body portion and the additional conductor portion (capacitive element 12 of the AM/FM antenna 100).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first antenna is an AM/FM antenna, and a capacitive element of the AM/FM antenna includes the conductor main body portion and the additional conductor portion as taught by Kiriyama, into Jeong as modified, since it is substituting one known element for another to obtain predictable result which is to have a vehicle antenna device having a height within a limited range and enhanced receiving sensitivity to radio waves.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kerselarers US 2012/0223862 discloses an antenna device comprising an additional conductor portion includes a predetermined-length portion extending at a distance along and parallel to an edge of the conductor main body portion and having a predetermined length corresponding to a frequency band of the second antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845